Dear Mr. Stephens:
You have requested an opinion from this office regarding whether a member of the Board of Directors of the DeSoto Soil and Water Conservation District may be held personally responsible for action taken by the Board. Our office has recently opined that soil and water conservation districts are special districts defined as political subdivisions by the Louisiana Constitution. La. Const. Art. VI, § 19 and 44(1). See Atty. Gen. Op. No. 98-473.
Limitation of liability of members of boards, commissions, or authorities of political subdivisions is provided in La. R.S.9:2792.4
  A. As used in this Section, a "member of a board, commission or authority of a political subdivision" means a person serving as an elected or appointed director, trustee, or member of a board, or commission of the state, including without limitation, a levee district, school board, parish law enforcement district, downtown development district, tourist commission, port commission, publicly owned railroad board or commission, or any other local board, commission or authority.
  B. A person who serves as a member of a board, commission, or authority of a political subdivision as defined in Subsection A, shall not be individually liable for any act or omission resulting in damage or injury, arising out of the exercise of his judgment in the formation and implementation of policy while acting as a member of a board, commission, or authority of that political subdivision, provided he was acting in good faith within the scope of his official functions and duties, unless the damage or injury was caused by his willful or wanton misconduct.
Additionally, federal jurisprudence provides immunity to an officer who, in good faith, believes that his actions are within the scope of his duties. This notwithstanding, a board member can be individually liable for those actions which occur outside the scope of his employment or were the result of an intentional wrongful act or gross negligence by that member. 42 U.S.C. § 1983. See also Atty. Gen. Op. No. 98-248.
Based upon the foregoing, it is the opinion of this office that an individual member of the Board of Directors of the DeSoto Soil and Water Conservation District is not individually liable for any act or omission resulting in damage or injury when acting in good faith and within the scope of his official functions and duties, unless his actions are considered willful or wanton misconduct.
We trust that the foregoing has been helpful. Should you have any further question please contact our office.
Sincerely,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: ____________________________ FREDERICK C. WHITROCK Assistant Attorney General